In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                Filed: June 20, 2014

* * * * * * * *         *   *   *   *   **
JANIS SCHULMAN,                          *      UNPUBLISHED
                                         *
              Petitioner,                *      No. 13-123
                                         *
 v.                                      *      Special Master Gowen
                                         *
 SECRETARY OF HEALTH                     *
 AND HUMAN SERVICES,                     *      Attorneys’ Fees and Costs; Reasonable
                                         *      Amount Requested to Which
              Respondent.                *      Respondent Does not Object.
                                         *
 * * * * * * * * * * * * *
Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, D.C., for respondent.

                    ATTORNEYS’ FEES AND COSTS DECISION 1

       On February 15, 2013, Janis Schulman (“petitioner”) filed a petition pursuant to
the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34
(2006). Petitioner alleged that she suffered from herpes zoster (also known as
“shingles”) as a result of the flu vaccination she received on September 21, 2011.
Petition at 1. A 15-Week Stipulation Order was filed on May 21, 2014, and it is
anticipated that a stipulation regarding compensation will have been filed by November
2014.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this decision on the website of the United
States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub.
L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the entire decision will be available to the public. Id.
2
   The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All
citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.

                                            1
        On June 18, 2014, the parties filed a Stipulation of Facts Regarding Attorneys’
Fees and Costs. 3 According to the stipulation, the parties stipulate to an award to
petitioner of attorneys’ fees and costs in the amount of $36,500.00. In accordance with
General Order #9, petitioner’s counsel represents that petitioner has incurred no out-of-
pocket expenses in the proceedings on this petition.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). Based on the reasonableness of the parties’ stipulation, the
undersigned GRANTS the request for approval and payment of attorneys’ fees and
costs.

      Accordingly, an award should be made as follows:

             in the form of a check jointly payable to petitioner and to Jeffrey S. Pop of
             the law firm of Jeffrey S. Pop & Associates, in the amount of $36,500.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the
parties’ stipulation. 4

       IT IS SO ORDERED.

                                          s/Thomas L. Gowen
                                          Thomas L. Gowen
                                          Special Master




3
   According to a representative of petitioner’s counsel’s office, the stipulated
reimbursable fees and costs represent all of the fees and costs for which petitioner’s
counsel will seek reimbursement in this case, notwithstanding the fact that the case is
not yet resolved.
4
   Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.
                                            2